DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/30/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 16-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 16 recites the limitation "the length of which is suitable for operating in a frequency range between 860 MHz and 960 MHz" in line 2.  The term “suitable” is a vague and a relative term that renders the claim indefinite. The term “suitable” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably appraised of the scope of the invention.  An artisan doing measuring and testing would not know at what point "suitable" within the scope of the claim had been accomplished because nothing within the disclosure establishes when a sufficient “suitable” occurs.   
The examiner is aware of usage of the term "suitable" must be analyzed to determine whether this usage is definite or not to one in the field of invention, but in this case, the term has not been define, lack of boundaries  and is a relative term.
Note: Terms lacking precise boundaries from within the intrinsic evidence of a patent have been basis for a finding of invalidity under 35 USC § 112, ¶ 2, under Amgen. Judge Newman distinguishes Amgen under the facts of the case (In Verve, LLC v. Crane Cams, Inc., __ F.3d __, App. No. 01-1417 (Fed. Cir. Nov. 14, 2002)(Newman, J.), opinion below, 145 F. Supp.2d 862, 60 USPQ2d 1219 (E.D. Mich. 2001)).
For the examination on the merit, the limitation, “the length of which is suitable for operating in a frequency range between 860 MHz and 960 MHz” will be read “the length of which is operable in a frequency range between 860 MHz and 960 MHz”. Appropriate correction is required.
Regarding claims 17-30, these claims are rejected due to their dependencies to claim 12 above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 16-19, 23, 24, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Hong (US 2019/0205722 A1) in view of Arimura (EP 2 765 648 A1).
Regarding claim 16, Hong teaches a half-wave radiating antenna for an electronic member (Fig. 1, [0043] electronic tag), the length of which is operable in a frequency range between 860 MHz and 960 MHz ([0042] 902-928 MHz; [0055] a resonance of 860-960 MHz), comprising a core coated with a brass coating ([0054] copper-zinc alloy plating layer on the surface of the spring-type antenna 102).
However Hong does not explicitly teach the thickness of the brass coating is between 1.0 and 2.0 μm.
Arimura teaches a metal depth of thicker than the skin depth of 2 μm does not make difference at the frequency of 920 MHz ([0047]).
Arimura [0047]).
Regarding claim 17, all the limitations of claim 16 are taught by Hong in view of Arimura.
Hong in view of Arimura does not explicitly teach an antenna wherein the thickness of the brass coating ranges from 1.2 to 1.8 μm.
Arimura teaches a metal depth of thicker than the skin depth of 2 μm does not make difference at the frequency of 920 MHz ([0047]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 18, all the limitations of claim 16 are taught by Hong in view of Arimura.
Hong further teaches an antenna, wherein the core of the antenna is made of steel ([0051]).
Regarding claim 19, all the limitations of claim 16 are taught by Hong in view of Arimura.
[0051] stainless steel is known to contain less than 1.2% of carbon) which encompasses the claimed range of below 1%.
It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention since it has been held that a prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005) (claimed alloy held obvious over prior art alloy that taught ranges of weight percentages overlapping, and in most instances completely encompassing, claimed ranges.
Regarding claim 23, all the limitations of claim 16 are taught by Hong in view of Arimura.
Hong further teaches an antenna, wherein the half-wave radiating antenna has at least one helical portion (Fig. 1, Fig. 4, 102).
Regarding claim 24, all the limitations of claim 16 are taught by Hong in view of Arimura.
Hong further teaches an electronic member comprising a radiofrequency transponder comprising an electronic chip (Fig. 1, 101, Abstract) and the half-wave radiating antenna capable of communicating with an external radiofrequency reader (Fig. 1, 102, [0043]). 
Regarding claim 29, all the limitations of claim 24 are taught by Hong in view of Arimura.
Hong further teaches an electronic member, wherein the radiofrequency transponder is encapsulated in at least one electrically insulating encapsulating rubber mass (Abstract, implantable electronic tag for a tire).
Regarding claim 30, all the limitations of claim 24 are taught by Hong in view of Arimura.
Hong further teaches a tire comprising an electronic member (Abstract, implantable electronic tag for a tire).
Claims 16, 24, 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Lallement (US 2019/0322142 A1) in view of Arimura (EP 2 765 648 A1).
Regarding claim 16, Lallement teaches a half-wave radiating antenna for an electronic member (Fig. 8, [0087] transponder 1 of the electronic device 2), the length of which is operable in a frequency range between 860 MHz and 960 MHz ([0092] a UHF frequency), comprising a core coated with a brass coating ([0091] steel wire coated with brass).
However Lallement does not explicitly teach the thickness of the brass coating is between 1.0 and 2.0 μm.
Arimura teaches a metal depth of thicker than the skin depth of 2 μm does not make difference at the frequency of 920 MHz ([0047]).
Arimura [0047]).
Regarding claim 24, all the limitations of claim 16 are taught by Lallement in view of Arimura.
Lallement further teaches an electronic member comprising a radiofrequency transponder comprising an electronic chip ([0088] an electronic chip 22) and the half-wave radiating antenna capable of communicating with an external radiofrequency reader ([0088] an external radiofrequency reader).
Regarding claim 26, all the limitations of claim 24 are taught by Lallement in view of Arimura.
Lallement further teaches an electronic member wherein the radiofrequency transponder of the electronic member further comprises a primary antenna that is electrically connected to the electronic chip ([0038]), wherein the primary antenna is inductively coupled to the half-wave radiating antenna ([0038]), wherein the half-wave radiating antenna is a dipole antenna consisting of a single-strand helical spring defining a first longitudinal axis ([0038]), and wherein the primary antenna is a coil having at least one turn defining a second longitudinal axis that is circumscribed in a cylinder, an axis of 5revolution of which is parallel to the second longitudinal axis and a diameter of which is comprised between one third and three times an average diameter of the helical spring of the half-wave radiating antenna ([0042]).
Regarding claim 27, all the limitations of claim 26 are taught by Lallement in view of Arimura.
Lallement further teaches an electronic member wherein the half-wave radiating antenna has a central zone between two lateral zones and the primary antenna has a median plane perpendicular to the second longitudinal axis, wherein the first and second longitudinal axes are parallel to one another, and wherein the median plane of the primary antenna is arranged in the central zone of the half wave radiating antenna ([0045]).
Regarding claim 28, all the limitations of claim 26 are taught by Lallement in view of Arimura.
Lallement further teaches an electronic member wherein the primary antenna is placed in an interior of the single-strand helical spring of the half-wave radiating antenna ([0048]).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hong (US 2019/0205722 A1) in view of Arimura (EP 2 765 648 A1) as applied to claim 24 above, and further in view of Robert (US 2013/0185929 A1).
Regarding claim 20, all the limitations of claim 16 are taught by Hong in view of Arimura.
Hong in view of Arimura does not explicitly teach an antenna, wherein the brass coating is covered with an adhesive layer.
Robert further teaches an antenna wherein the brass coating is covered with an adhesive layer ([0027]).
Robert, [0026]).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Hong (US 2019/0205722 A1) in view of Arimura (EP 2 765 648 A1) and Robert (US 2013/0185929 A1) as applied to claim 20 above, and further in view of Hazell (US 5,739,232).
Regarding claim 21, all the limitations of claim 20 are taught by Hong in view of Arimura and Robert.
Robert further teaches an antenna wherein the adhesive layer is non-metallic ([0027]).
However Hong in view of Arimura and Robert does not explicitly teach an antenna wherein the adhesive is water-based.
Hazell teaches an adhesive based on water (Abstract, curable and cured water based compositions).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to apply the teachings of Hazell to the teachings of Hong in view of Arimura and Robert in order to improve substrate adhesion (Hazell, col. 1, lines 9-11.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Hong (US 2019/0205722 A1) in view of Arimura (EP 2 765 648 A1) and Robert (US 2013/0185929 A1) as applied to claim 20 above, and further in view of Green (US 2006/0014867 A1).
Regarding claim 22, all the limitations of claim 20 are taught by Hong in view of Arimura and Robert.
Hong in view of Arimura and Robert does not explicitly teach an antenna wherein the adhesive layer is imide-based.
Green teaches a rubber to metal adhesive based on imide ([0044]).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to apply the teachings of Green to the teachings of Hong in view of Arimura and Robert since imide is a preferred crossbonding/crosslinking agent for the adhesive (Green, [0042-0043]).
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Hong (US 2019/0205722 A1) in view of Arimura (EP 2 765 648 A1) as applied to claim 24 above, and further in view of Diorio (US 2014/0073071 A1).
Regarding claim 25, all the limitations of claim 16 are taught by Hong in view of Arimura.
Hong further teaches a member, wherein the half-wave radiating antenna comprises two helical antenna segments and the electronic chip is connected to the two helical antenna segments (Fig. 1, [0047] 101, 102).

Diorio teaches an electronic chip is galvanically connected to two antennas (Fig. 7, [0075]).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention that the galvanic connection between an RFID IC and antennas is one of the well-known and typical electrical coupling methods (Diorio, [0014]).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKJIN KIM whose telephone number is (571)272-1487.  The examiner can normally be reached on M-F: 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H. Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/SEOKJIN KIM/Primary Examiner, Art Unit 2844